Citation Nr: 1129179	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-31 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from November 1972 to November 1974.  The Veteran died in May 2006.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously remanded this matter in December 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in May 2006.  The death certificate lists the immediate cause of death as peripheral t-cell lymphoma.

2.  At the time of the Veteran's death, service connection was not in effect for any disabilities.  

3.  A service-connected disability was neither the principal nor a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused by or substantially or materially contributed to by a disability incurred in or aggravated by active duty service.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.312, 3.374 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  When VA receives a complete or substantially complete application, it will notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim. VA will inform the claimant which information and evidence, if any, the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010).

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).  The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).
During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The RO provided VCAA notice to the appellant in a December 2006 letter.  The letter advised the appellant of the information and evidence required to substantiate the claim of entitlement to service connection for the cause of the Veteran's death. The appellant was informed what information and evidence VA would obtain in support of her claim and what information and evidence she should provide.  The December 2006 letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

A May 2008 letter fulfilled the Hupp notice requirements.  The May 2008 notice letter was provided after the rating decision on appeal.  If VCAA notice is provided after the initial decision, the timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The defect in timing of the VCAA notice was cured by readjudication in the October 2009 Supplemental Statement of the Case (SSOC).

Regarding the duty to assist, the RO obtained the pertinent records identified by the appellant.   The appellant has not identified any outstanding records.  A VHA medical opinion was obtained.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VHA opinion obtained in this case was sufficient, as it was predicated on a full reading of the claims file and considers the pertinent evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For the reasons discussed above, the Board finds that VA has fulfilled the requirements of the duty to notify under the VCAA.  The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis of Claim

The cause of the veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must be singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service- connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury occurred in service alone is not enough; there must be a chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).
The appellant contends that the Veteran's t-cell lymphoma was caused by chemical exposures in service when the Veteran worked on the flight deck of the USS Forrestal.  In statements in support of her claim, the appellant has noted that the Veteran was exposed to asbestos, paint fumes and jet fuel during service.  

 A death certificate on file shows that the Veteran died in May 2006 at the age of 53.  The immediate cause of death was peripheral t-cell lymphoma.  No underlying causes were listed.  

During his lifetime, the Veteran was not service-connected for any disabilities.

The Veteran had active duty service from November 1972 to November 1974.  Service records reflect that his service occupation was signalman aboard the USS Forrestal.  Service treatment records do not reflect complaints or findings of t-cell lymphoma.

Post-service medical records indicate that the Veteran was diagnosed with peripheral t-cell lymphoma in December 2003.

The appellant submitted medical opinions from two private oncologists.  A statement from Dr. E.V., M.D., dated in August 2008, indicated that he treated the Veteran for t-cell non-Hodgkin's lymphoma.  Dr. E.V. opined that environmental exposures may or may not have contributed to the development of this disease.  He stated, "I understand that the Veteran was exposed to asbestos, jet fumes and paint scrapings while the USS Forrestal was in dry dock.  His lymphoma was at least as likely as not caused by these exposures."  

In a July 2008 statement, another oncologist, Dr. M.R., noted that he treated the Veteran from 2003 to 2006.  Dr. M.R. indicated that he treated the Veteran from 2003 to 2006.  Dr. M.R. indicated that the Veteran was exposed to jet fumes, asbestos and lead based paint and was on a ship that caught fire.  He indicated that the Veteran's exposure to these agents at least as likely as not caused lymphoma.

In July 2010, the Board obtained a medical opinion from a VA hematologist.  The VA hematologist opined that t-cell lymphoma was less likely than not related to the Veteran's exposure to asbestos, paint fumes and jet fuel.  He indicated that his opinion was based upon the paucity of evidence supporting a role of these exposures in the etiology of non-Hodgkin's lymphoma. 

In December 2010, the Board remanded this matter in order to allow the appellant to submit additional medical evidence in support of the claim.  The appellant did not submit any additional evidence.    

The Board must address the conflicting VA and private medical evidence regarding a medical nexus.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. Peake,  22 Vet. App. 295 (2008), the Court held that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.

The opinion provided by the VA hematologist is more thorough and contains a supporting rationale for the examiner's opinion.  Specifically, the examiner cited the paucity of evidence of a relationship between asbestos, paint fume and jet fuel exposure and non-Hodgkin's lymphoma.  The opinions provided by the private oncologists are cursory and do not contain any supporting analysis.   Accordingly, the Board accords greater weight to the July 2010 VHA opinion.    

The Board concludes that there is a preponderance of the evidence against the appellant's claim.  Service connection was not in effect for any disabilities during the Veteran's lifetime.  The competent medical evidence of record weighs against a findings that non-Hodgkin's lymphoma was related to chemical exposures in service.  While we sympathize with the appellant's loss of her husband, the Board finds that the Veteran's death was unrelated to service or a service-connected disability.  Accordingly, service connection for the cause of the Veteran's death is denied.

      
ORDER


Service connection for the cause of the Veteran's death is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


